DETAILED ACTION
Notice of Pre-AIA  or AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/16/2021 has been entered.	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-7, 9, 11-12, 14-18 and 20 are rejected under 35 U.S.C. 103 as being un-patentable over Sabella Patent No. :( US 10,440,096 B2) hereinafter referred as Sabella, in view of Flack et al   US Patent Application No.:( US 2017/0243249 A1) hereinafter referred as Flack.
For claim 1, Sabella teaches a system for communication, comprising:
 a context broker configured to gather context information for use in managing a plurality of radios (column 28, lines 7-26);
 a Wi-Fi radio manager configured to manage a plurality of radio managers using the context information from the context broker (columns 27, lines 66-67- column 28,  lines 1-7  and lines 49-53); and
 a plurality of radios, wherein each of the plurality of radio managers is configured to manage a respective one of the plurality of radios for communication with another electronic device using radio configuration information received from the Wi-Fi radio manager (column 28, lines 26-38). However, Sabella disclose all the subject matter of the claimed invention with the exemption of the context information comprises mobility-related information for a mobile vehicle associated with the context broker, and wherein the mobility-related information comprises information relating to one or more of a location of the mobile vehicle, a speed of the mobile vehicle, and a direction of travel of the mobile vehicle as recited in claims 8 and 19.
Flack from the same or analogous art teaches the context information comprises mobility-related information for a mobile vehicle associated with the context broker (paragraphs [0005], lines 4-8 and  [0029], lines 1-12), and wherein the mobility-related information comprises information relating to one or more of a location of the mobile vehicle, a speed of the mobile vehicle (paragraph [0005], lines 7-21), and a direction of travel of the mobile vehicle (paragraph [0034], lines 1-15). Therefore, it would have been obvious for the person of ordinary skill in the art at the time of filling to use the context information comprises mobility-related information for a mobile vehicle associated with the context broker, and wherein the mobility-related information comprises information relating to one or more of a location of the mobile vehicle, a speed of the mobile vehicle, and a direction of travel of the mobile vehicle as taught by Flack into the offloading for mobile edge computing of Sabella.   
Flack into the offloading for mobile edge computing of Sabella. As disclosed in Flack, the motivation   for the combination would be to use the related information for a mobile device including the direction and direction of the mobile device helping the device to identify and manage the information for a better localization becoming the method more efficient and reliable for a better communication.
For claim 2, Sabella teaches the system, wherein the context broker, the Wi-Fi radio manager, the plurality of radio managers, and the plurality of radios are in the mobile vehicle (column 49, lines 20-31).  
For claim 3, Sabella  teaches the system, wherein the context information further comprises information relating to both of processing capabilities of the mobile vehicle, and resources for at least one vehicle external to the mobile vehicle (column 40, lines 22-24 and 32-41). 
For claim 4, Sabella teaches the system, wherein the context information further comprises infrastructure information regarding one or more infrastructures (column 33, lines 62-67) and (column 34, lines 1-4). 
For claim 5, Sabella teaches the system, wherein the infrastructure information comprises information regarding one or more of nearby access points (APs), present route for the mobile vehicle, and nearby vehicles (column 10, lines 58-67) and (column 15, lines 3-11).  
For claim 6, Sabella teaches the system, wherein at least one of the plurality of radios is configured to connect an electronic device in the mobile vehicle to a network external to the mobile vehicle (column 8, lines 16-28). 
Sabella  teaches the system, wherein the Wi-Fi radio manager is configured to turn on a specific one of the plurality of radios due to needs of services and applications of the mobile vehicle (column 6, lines 64-67 ) and (column 7, lines 1-7). 
For claim 9, Sabella teaches the system, wherein, when the specific one of the plurality of radios is turned on, the specific radio is configured for, based on context information for the specific radio, a vehicle to infrastructure (V2I) connecting mode, a vehicle to vehicle (V2V) connecting mode, a V2I scanning mode, a V2V scanning mode, or an access point (AP) mode (column 5, lines 46-67).  
For claim 11, Sabella teaches the system, wherein a respective weight is applied to the context information from each of: the mobile vehicle, the neighborhood around the mobile vehicle, the one or more APs, and the Cloud server (column 10, lines 25-35).  
For claim 12, Sabella teaches the system, wherein at least a portion of the context information is received from a Cloud server (column 2, lines 52-60). 
For claim 14, Sabella teaches a method for communication, comprising: 
gathering, by a context broker, context information for use in managing a plurality of radios (column 28, lines 7-26); 
determining, by a Wi-Fi radio manager, how a specific one of a plurality of radios should be configured using the context information from the context broker (columns 27, lines 66-67- column 28,  lines 1-7  and lines 49-53);  
76providing to a radio manager, by the Wi-Fi radio manager, a configuration for the specific radio based on the context information from the context broker (column 28, lines 7-10); and 
configuring, by the radio manager, the specific radio for communication with another electronic device using radio configuration information received from the Wi-Fi radio manager (column 28, lines 26-38).  However, Sabella disclose all the subject matter of the claimed invention with the exemption of the context information comprises mobility-related information for a mobile vehicle associated with the context broker, and wherein the mobility-related information comprises information relating to one or more of a location of the mobile vehicle, a speed of the mobile vehicle, and a direction of travel of the mobile vehicle as recited in claims 8 and 19.
Flack from the same or analogous art teaches the context information comprises mobility-related information for a mobile vehicle associated with the context broker (paragraphs [0005], lines 4-8 and  [0029], lines 1-12), and wherein the mobility-related information comprises information relating to one or more of a location of the mobile vehicle, a speed of the mobile vehicle (paragraph [0005], lines 7-21), and a direction of travel of the mobile vehicle (paragraph [0034], lines 1-15). Therefore, it would have been obvious for the person of ordinary skill in the art at the time of filling to use the context information comprises mobility-related information for a mobile vehicle associated with the context broker, and wherein the mobility-related information comprises information relating to one or more of a location of the mobile vehicle, a speed of the mobile vehicle, and a direction of travel of the mobile vehicle as taught by Flack into the offloading for mobile edge computing of Sabella.   
The context information comprises mobility-related information for a mobile vehicle associated with the context broker, and wherein the mobility-related information comprises information relating to one or more of a location of the mobile vehicle, a speed of the mobile vehicle, and a direction of travel of the mobile vehicle  can be modify/implemented by combining the  context information comprises mobility-related information for a mobile vehicle associated with the context broker, and wherein the mobility-related information comprises information relating to one or more of a location of the mobile vehicle, a speed of the mobile vehicle, and a direction of travel of the mobile vehicle with the device. This process is implemented as a hardware solution or as firmware solutions of Flack into the offloading for mobile edge computing of Sabella. As disclosed in Flack, the motivation   for the combination would be to use the related information for a mobile device including the direction and direction of the mobile device helping the device to identify and manage the information for a better localization becoming the method more efficient and reliable for a better communication.
For claim 15, Sabella teaches the method, wherein the configuration takes into account one or more of signal power, receive signal strength indication (RSSI), interference, channels, and frequencies (column 20, lines 3-24).
For claim 16, Sabella teaches the method, wherein the context broker, the Wi-Fi radio manager, the plurality of radio managers, and the plurality of radios are in a mobile vehicle (column 49, lines 20-31).   
Sabella  teaches the method, wherein the context information further comprises information relating to both of processing capabilities of the mobile vehicle, and resources for at least one vehicle external to the mobile vehicle  (column 40, lines 22-24 and 32-41).  
For claim 18, Sabella teaches the method, wherein the context information further comprises infrastructure information regarding one or more infrastructures (column 33, lines 62-67) and (column 34, lines 1-4). 
For claim 20, Sabella teaches the method, wherein a respective weight is applied to the context information from each of: the mobile vehicle, the neighborhood around the mobile vehicle, the one or more APs, and the Cloud server (column 10, lines 25-35). 
Claims 8, 10, 13 and 19 are rejected under 35 U.S.C. 103 as being un-patentable over Sabella Patent No. :( US 10,440,096 B2) hereinafter referred as Sabella, in view of Flack et al   US Patent Application No.:( US 2017/0243249 A1) hereinafter referred as Flack, in further view of Singla et al   US Patent Application No.:( US 2017/0272317 B1) hereinafter referred as Singla.
For claims 8 and 19, Sabella disclose all the subject matter of the claimed invention with the exemption of the Wi-Fi radio manager is configured to determine whether to turn on a specific one of the plurality of radios which was turned off, due to a context trigger that requires use of one or more Wi-Fi radios, wherein the context trigger is due to context information from inside the mobile vehicle, a neighborhood around the mobile vehicle, one or more APs, or a Cloud server  as recited in claims 8 and 19.
Singla from the same or analogous art teaches the  Wi-Fi radio manager is configured to determine whether to turn on a specific one of the plurality of radios (paragraph [0088],  lines 1-6)  which was turned off, due to a context trigger that requires use of one or more Wi-Fi radios, wherein the context trigger is due to context information from inside the mobile vehicle, a neighborhood around the mobile vehicle, one or more APs, or a Cloud server  (paragraph [0102],  lines 1-14). Therefore, it would have been obvious for the person of ordinary skill in the art at the time of filling to use the Wi-Fi radio manager is configured to determine whether to turn on a specific one of the plurality of radios which was turned off, due to a context trigger that requires use of one or more Wi-Fi radios, wherein the context trigger is due to context information from  Singla into the offloading for mobile edge computing of Sabella.   
The Wi-Fi radio manager is configured to determine whether to turn on a specific one of the plurality of radios which was turned off, due to a context trigger that requires use of one or more Wi-Fi radios, wherein the context trigger is due to context information from inside the mobile vehicle, a neighborhood around the mobile vehicle, one or more APs, or a Cloud server  can be modify/implemented by combining the Wi-Fi radio manager is configured to determine whether to turn on a specific one of the plurality of radios which was turned off, due to a context trigger that requires use of one or more Wi-Fi radios, wherein the context trigger is due to context information from inside the mobile vehicle, a neighborhood around the mobile vehicle, one or more APs, or a Cloud server  with the device. This process is implemented as a hardware solution or as firmware solutions of Singla into the offloading for mobile edge computing of Sabella. As disclosed in Singla, the motivation   for the combination would be to use the WI-FI radio manager determining whether to turn on or off the plurality of radios transmitting to specific access point that will help the user to determine the best signal strength for a better quality of transmission.
For claim 10, Sabella disclose all the subject matter of the claimed invention with the exemption of the Wi-Fi radio manager is configured to use at least one threshold to determine when to change a configuration of the specific radio as recited in claim 10.
Singla from the same or analogous art teaches the Wi-Fi radio manager is configured to use at least one threshold to determine when to change a configuration of the specific radio (paragraph [0116],  lines 9-18). Therefore, it would have been obvious for the person of ordinary skill in the art at the time of filling to use the Wi-Fi radio manager is configured to use at least one threshold to determine when to change a configuration of the specific radio as taught by Singla into the offloading for mobile edge computing of Sabella.   
The Wi-Fi radio manager is configured to use at least one threshold to determine when to change a configuration of the specific radio can be modify/implemented by combining the Wi-Fi radio manager is configured to use at least one threshold to determine when to change a configuration of the specific radio with the device. This process is implemented as a hardware solution or as firmware solutions of Singla into the offloading for mobile edge computing of Sabella. As disclosed in Singla, the motivation for the combination would be to find the access 
For claim 13, Sabella disclose all the subject matter of the claimed invention with the exemption of the Wi-Fi radio manager is configured to turn on or turn off a specific one of the plurality of radios as recited in claim 13.
Singla from the same or analogous art teaches the Wi-Fi radio manager is configured to turn on or turn off a specific one of the plurality of radios (paragraph [0101], lines 1-6). Therefore, it would have been obvious for the person of ordinary skill in the art at the time of filling to use the Wi-Fi radio manager is configured to turn on or turn off a specific one of the plurality of radios as taught by Singla into the offloading for mobile edge computing of Sabella.   
The Wi-Fi radio manager is configured to turn on or turn off a specific one of the plurality of radios can be modify/implemented by combining the Wi-Fi radio manager is configured to turn on or turn off a specific one of the plurality of radios with the device. This process is implemented as a hardware solution or as firmware solutions of Singla into the offloading for mobile edge computing of Sabella. As disclosed in Singla, the motivation   for the combination would be to use the turn on or turn off the plurality of radios that will help the system to identify the best access point that will supply the best signal strength becoming the system more efficient and reliable for a better communication.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH AREVALO whose telephone number is (571)270-3121.  The examiner can normally be reached on M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Perez-Gutierrez can be reached on (571)272-7915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JOSEPH AREVALO/            Primary Examiner, Art Unit 2642